ORDER
The Office of Attorney Ethics having filed a petition with the Court pursuant to Rule 1:20 — 3(g)(3) and Rule 1:20-11 seeking the *545immediate temporary suspension of FRANK J. JESS of PERTH AMBOY, who was admitted to the bar of this State in 1971, and good cause appearing;
It is ORDERED that FRANK J. JESS is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that FRANK J. JESS be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by FRANK J. JESS pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court, for good cause shown; and it is further
ORDERED that FRANK J. JESS comply with Rule 1:20-20 dealing with suspended attorneys.